EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 (18 U.S.C. SECTION1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of CommercePlanet, Inc., a Utah corporation (the “Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report for the year ended December31, 2006, as amended, (the “Form10-KSB/A”) of the Company fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934, and the information contained in the Form10-KSB/A fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 24, 2007 /s/ Michael Hill Michael Hill Chief Executive Officer Date: August 24, 2007 /s/ David Foucar David Foucar Chief Financial Officer and Principal Accounting Officer
